Whitfield, J.,
Dissenting. — The decision in this case is, that although a statutory provision be unconstitutional and void, the highest executive officers of the State should e'xecute it until it is declared by the courts to' be invalid; and that the'Governor, Attorney General and State Treasurer cannot question the validity of an enactment in aii *604action to enforce it brought against such officers, with the result that a peremptory writ of mandamus is to command the Governor, the Attorney General and the State Treasurer to execute a provision of a statute which provision the highest executive officers of the State, under oath, solemnly aver to be in conflict with a designated command of the State Constitution, which Constitution all officers of the State, whether legislative, executive or judicial, are required by the Constitution to take an oath to “support, protect and defend.”
The legislative department enacts a provision which the executive department declines to execute on the ground that it violates a stated provision of the constitution, and the judicial department issues a peremptory command to the highest executive officers of the State to execute the .enactment solemnly . averred by them to be unconstitutional and void, the court declining to determine the validity of the provision at the instance of the Governor, the Attorney General and the State Treasurer, who are the only parties who can challenge the validity of the enactment when its enforcement is sought in the courts. This has not heretofore béen the law in this State.
In Section 4 of the Declaration of Rights of the Florida Constitution, it is provided that “all courts in this State shall be open, so that * * * right and justice shall be administered without sale, denial or delay.”
If the statutory provision sought to be enforced is invalid an assessment made under it would be void and the State would not receive the taxes it is entitled to under the constitution and laws. When the law is to be enforced by the courts, no one except the Governor, the Attorney General and the'State Treasurer, who are the respondents in the action, can aver the invalidity of the enactment sought *605to be enforced; and tbe Governor, tbe Attorney General and the State Treasurer, who are the representatives of the State, being denied an opportunity to test the validity of the enactment and being commanded to execute tbe provision whether it be constitutional or not, the State encounters a 'denial of justice in its own courts. A determination of the validity of the statute is essential to a proper disposition of this case. Both parties present that issue and ask a decision.
The assertion by the relator of the' validity of the enactment does not establish its validity and would not estop others from contesting the constitutionality of the provision if an assessment of property be made under the alleged invalid enactment. The court has the power and it is its duty to adjudicate the question raised by the highest executive officers of the State, who are the respondents in the action, as to the validity of the enactment that involves serious consequences to the State.
The Governor is by the constitution required to “take care that the laws,” not void enactments, “be faithfully executed.” Sec. 6, Art. IV. The Attorney General is “the legal adviser of the Governor, and of each of the officers of the executive department,” Sec. 22, Art. IV; and he is by statute required to “give his’official opinion and legal advice” to the Governor and State executive officers. Sec 87 Rev. Gen. Stats. 1920. The official opinions of the Attorney General, the chief law officer of the State, as to the validity or invalidity of a statute, are the guide for State executive and administrative officers in performing their official duties, until such opinions aré superseded by judicial decisions or opinions. It is therefore appropriate that the Governor and the Attorney General and other executive officers of the State *606should' contest, and that the courts should determine the validity .of, an enactment that imposes upon such officers duties involving executive and administrative powers and discretion, when the enactment is sought to be enforced by the courts, the Attorney General having held it to be invalid. If a legislative enactment imposing administrative and executive duties upon executive officers of the State, is held by the Attorney General to be unconstitutional and void, it is the duty of the executive officers to present the matter for adjudication, whenever a judicial enforcement of the enactment is sought. Otherwise a void enactment may be executed contrary to the welfare of the State and in violation of the constitution and of the oaths of office. Courts cannot justly decline to entertain justiciable matters duly presented by State executive officers seeking to protect the interests of the State and of the public whose representatives such officers are: Heretofore the courts of this State have adjudicated questions as to the validity of statutes when such matters have been presented by State officers whose official duties were affected by the main purposes of such challenged statutes, 39 Fla. 477; 36 Fla. 358. In this case the Governor of the State is one of the respondents. See State ex rel. Bisbee v. Drew, 17 Fla. 67; State ex rel. Robb v. Stone, 120 Mo. 428, 25 S. W. Rep. 376, 23 L. R. A. 194; 18 R. C. L. p. 197, 199; Huidekoper v. Hadley, 100 C. C. A. 395, 177 Fed. Rep. 1, 40 L. R. A. (N. S.) 505.
If the State officers had obeyed the enactment the relator could have asserted the invalidity of the provision -and had a decision of the issue; but it now seems that although the Governor, the Attorney General and State Treasurer under'their oaths of office, and on-their responsibility' as>. executive officers of. the State, considered R *607their duty to regard the enactment as violative of the constitution, yet they cannot assert the invalidity of the provision for the purpose of judicial decision. This does not accord with prior decisions of this court that are herein cited.
This court has repeatedly held that an officer of the State will not be compelled by mandamus to obey a statute that conflicts with the constitution. State ex rel. Russell v. Barnes, 25 Fla. 75, 5 South. Rep. 698; State ex rel. Russell v. Barnes, 25 Fla. 86, 5 South. Rep. 703; State ex rel. Mitchell v. Bloxham, 26 Fla. 407, 7 South. Rep. 873; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433; State ex rel. Milton v. Dickinson et al., County Commrs., 44 Fla. 623, 33 South. Rep. 514, 60 L. R. A. 539. See also State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Weeks v. Gamble, 13 Fla. 9; McConihe v. State ex rel. McMurray, 17 Fla. 238; Board of Com’rs of Lafayette County v. Hadley, 63 Fla. 90, 59 South. Rep. 14; State ex rel. Battel v. Jennings, 47 Fla. 307, 35 South. Rep. 986; State ex rel. Hubbard v. Holmes, 53 Fla. 226, 44 South. Rep. 179, and Florida eases therein cited; County Commissioners of Lake County v. State, 24 Fla. 263, 4 South. Rep. 795; Holland v. State ex rel. Duval County, 23 Fla. 123, 1 South. Rep. 521; State ex rel. Clyatt v. Hocker, 39 Fla. 477, 22 South. Rep. 721; Board of Com’rs of Escambia County v. Board of Pilot Com’rs of Port of Pensacola, 52 Fla. 197, 42 South. Rep. 697; State ex rel. Martin v. County Commissioners, 81 Fla. 271, 87 South. Rep. 917; State ex rel. Luning v. Johnson, 71 Fla. 363, 72 South. Rep. 477; State ex rel. Buford v. Spencer, 81 Fla. 211, 87 South. Rep. 634; State ex rel. v. Shepard, decided August 14, 1922; 36 Fla. 358; 37 Fla. 564.
In Board of Public Instruction for Santa Rosa County v. Croom, 57 Fla. 347, 48 South. Rep. 641, this court. *608sustained the action of a State officer in refusing to obey provisions of a statute that were by the court held to be unconstitutional. See also State ex rel. Holloway v. Sheets, 78 Fla. 583, 83 South. Rep. 508; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433.
In County Commissioners of Franklin County v. State ex rel. Patton, 24 Fla. 55, 3 South. Rep. 471, it was held that county commissioners could not challenge the validity of a statute which imposed upon them official duties that were merely ministerial and incidental to the main purposes of the act. See State ex rel. Russell v. Barnes, 25 Fla. 75, text 86, 5 South. Rep. 698, where the Patton case is explained.
The Governor and other State officers as Trustees of the Internal Improvement Fund refused to convey lands claimed by railroad companies under statutory grants, upon the ground that the statutory provisions making the grants were unconstitutional, and this court sustained the contentions. Disston v. Board of Trustees of Internal Improvement Fund of State of Florida, 75 Fla. 653, 79 South. Rep. 295; Wade v. Atlantic Lumber Co., 51 Fla. 628, 41 South. Rep. 72; Peters v. Gilchrist, 222 U. S. 483, 32 Sup. Ct. Rep. 122.
If the State officers had not challenged the validity of the enactments in the cases last above cited, the State would have lost many thousands of acres of land that were illegally granted. In this case if sections 6 and 7 of Chapter 8584 are inoperative, any section taken thereunder would have been futile and assessments made thereunder for the year 1922 would have been invalid; therefore it was the duty of the State officers in observing their oaths of office and in' conserving the interests of the State, primarily to pass upon the validity of the statu-r *609tory provisions subject to judicial review. State ex rel. Russell v. Barnes, 25 Fla. 75, text 85, 5 South. Rep. 698; Story on Const. (5th Ed.) pp. 273, 274; State ex rel. Hubbard v. Holmes, 53 Fla. 226, 44 South. Rep. 179; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433. If the statute challenged is unconstitutional the officers cannot justify action taken under it. See State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Clyatt v. Hooker, 39 Fla. 477, 22 South. Rep. 721; State ex rel. Turner v. Hocker, 36 Fla. 358, 18 South. Rep. 767; Board of Liquidation v. McComb, 92 U. S. 521; Norton v. Shelby County, 118 U. S. 425, 6 Sup. Ct. Rep. 1121; State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Kittel v. Jennings, 47 Fla. 307, 35 South. Rep. 986; Trustees Internal Improvement Fund v. Root, 63 Fla. 666, 58 South. Rep. 371; 37 Fla. 564.
It has not heretofore been contended that the Governor and other State officers cannot challenge the constitutional validity of a statutory enactment involving their executive or administrative powers and duties. But the duty to do so has been adjudicated. State ex rel Russell v. Barnes, 25 Fla. 75, text 85, 5 South. Rep. 698. See also Crawford v. Gilchrist, 64 Fla. 41, 59 South. Rep. 963; State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433; State ex rel. Mitchell v. Bloxham, 26 Fla. 407, 7 South. Rep. 873; State ex rel. Weeks v. Gamble, 13 Fla. 9; State ex rel. Hubbard v. Holmes, 53 Fla. 226, 44 South. Rep. 179, and Florida cases cited therein. See Cooley’s Const. Lim. (7th Ed.) p. 73; State ex rel. Buchanan, 24 W. Va. 362; 6 R. C. L. p. 71; 12 C. J. 698; 8 Cyc. 726, as to when it is the duty of officers “to pass upon a question of constitutional construction,” subject to judicial construction. See also Marbury v. Madison, 1 Cranch (U. S.) *610137, 2 L, Ed. 60; Maynard v. Board of Canvassers, 84 Mich. 228, 47 N. W. Rep. 756, 11 L. R. A. 332. In Beckett, Governor, v. Tax Commission, 177 N. C. 433, 99 S. E. Rep. 415, the court adjudicated the validity of the act challenged by the State Tax Commission. The court is asked by the relator to so adjudicate in this case.
In State ex rel. Russell v. Barnes, 25 Fla. 75, text 85, 5 South. Rep. 698, this court said: “The Constitution and law have imposed upon the Comptroller the duty of auditing the relator’s claim and drawing a warrant for the amount found to be due him. This duty necessarily involved his deciding upon the amount payable to relator as a salary, and he has decided it. If there was any conflict between the. Constitution and statute as to the amount payable, he could not avoid a decision; it was within the official duty imposed. Relator questions the correctness of the decision and applies to us for relief; and the parties have submitted the question for our adjudication. If the Comptroller had gone beyond his official duty or prerogative by considering any question not involved in the performance of his duty, or if he had erred in his judgment as to the amount of salary payable, we should ,say so. "We do not think that he has done either. A consideration of the decision in County Commissioners v. Patton, (24 Fla. 55, 3 South. Rep. 471) will discover that we held that the Commissioners neither had any personal interest or official duty under the statute then under consideration involving in any way the legality of the election in question.” See State ex rel. Hubbard v. Holmes, 53 Fla. 226, text 228, 44 South. Rep. 179, where the Patton ease is commented on.
A peremptory writ of mandamus will not be issued If it cannot be enforced. See State ex rel. Bisbee v. Drew,. *61117 Fla. 67; State ex rel. Moody v. Call. 39 Fla. 165, 22. South. Rep. 266; Bates v. Taylor, 87 Tenn. 319, 11 S. W. Rep. 266, 3 L. R. A. 316.
The statute which the'relator in this ease seeks to enforce, prescribes official duties of the respondents who are the Governor, the Attorney General and the Treasurer of the State, and, as said in the above quotation, “If there was any conflict between the constitution and statute,” the respondents “could not avoid a decision; it was within the official duty performed.” See State ex rel. Mitchell v. Bloxham, 26 Fla. 407, 7 South. Rep. 873; Board of Public Instruction for Santa Rosa County v. Croon, 57 Fla 347, 48 South. Rep. 641; Disston v. Board of Trustees of Internal Improvement Fund of State of Florida, 75 Fla. 653, 79 South. Rep. 295; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433; State ex rel. Dickinson, 44 Fla. 623, 33 South. Rep. 514, 60 L. R. A. 539See also State ex rel. University of Utah v. Candland, 36 Utah 406, 104 Pac. Rep. 285, 24 L. R. A. (N. S.) 1260. As to the right of an officer to interpose the unconstitutionality of a statute as a defense to mandamus, see State ex rel. Russell v. Barnes, 25 Fla. 75. text 86, 5 South. Rep. 698; McConihe v. State ex rel. McMurray, 17 Fla. 238; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433; State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Weeks v. Gamble, 13 Fla. 9; State ex rel. Guyton v. Croom, 48 Fla. 176, 37 South. Rep. 303; State ex rel. Kittel v. Jennings, 47 Fla. 307, 35 South Rep. 986; Woodall v. Darst, 71 W. Ya. 350, 77 S. E. Rep. 264, 44 L. R. A. (N. S.) 83; Rhea v. Newman, 153 Ky. 604, 156 S. W. Rep. 154, 44 L. R. A. (N. S.) 989; Wiles v. Williams, 232 Mo. 56, 133 S. W. Rep. 1, 34 L. R. A. (N. S.) 1060; State ex rel. University of Utah v. Candland, 36 Utah 406, 104 Pac. Rep. 285, 140 Am. St. Rep. 834, 24 L. R. A. (N. S.) *6121260; 12 C. J. 765; State ex rel. New Orleans Canal & Banking Co. v. Heard, 47 La. Ann. 1679, 18 South. Rep. 746, 47 L. R. A. 512 Notes; Commonwealth v. Mathues, 210 Pa. 372, 59 Atl. Rep. 961; Norman v. Kentucky Board of Managers, 93 Ky. 637, 20 S. W. Rep. 901, 18 L. R. A. 556; 18 R. C. L. 109; Hindman v. Boyd, 42 Wash. 17, 84 Pac. Rep. 609; 6 R. C. L. 92; Van Horn v. State, 46 Neb. 62, 64 N. W. Rep. 365; 26 Cyc. 491; 12 C. J. 765; Stockman v. Leddy, 55 Colo. 24, 129 Pac. Rep. 220, Ann. Cas. 1916B, 1052; Huntington v. Worthen, 120 U. S. 97; text 101, 7 Sup. Ct. Rep. 469; Smith v. Indiana, 191. U. S. v. Salomon, 46 Ill. 333; Brandenstein v. Hoke, 101 Cal. 138, text 148, 24 Sup. Ct. Rep. 61; People ex rel. Miner 131, 35 Pac. Rep. 562; 12 Ency. Pl. & Pr. 728; 19 Am. & Eng. Ency. Law (2nd Ed.) 764; McDermont v. Dinnie, 6 N. Dak, 278, 69 N. W. Rep. 294; McCants v. Layfield, 149 Ga. 231, 99 S. E. Rep. 877; State ex rel. Ridgell v. Hall, 99 Neb. 95; Stockman v. Leddy, 55 Colo. 24, 129 Pac. Rep. 220; Ann. Cas. 1915C, 465. As to mandamus against .the Governor to perform administrative duties, see State ex rel. Bisbee v. Drew, 17 Fla. 67; Huidekoper v. Hadley, 100 Cr C. A. 395, 177 Fed. Rep. 1, 40 L. R. A. (N. S.) 505; People ex rel. Sutherland v. Governor, 29 Mich. 320; People ex rel. Broderick v. Morton, 156 N. Y. 136, 50 N. E. Rep. 791, 41 L. R. A. 231; People ex rel. Bruce v. Dunne, 258 Ill. 441, 101 N. E. Rep. 560, 45 L. R. A. (N. S.) 500; 18 R. C. L. 199; 26 Cyc. 228; 6 Am. & Eng. Ency. Law (2nd Ed.) 1015; 6 R. C. L. 15L In State ex rel. Kittel v. Jennings, 47 Fla. 307, 35 South. Rep. 986, the decision was in favor of the Governor and others as Trustees of the Internal Improvement Fund in a mandamus ease. See also Camp v. Jennings, 44 Fla. 533; 83 Fla. 344.
*613The duties prescribed by Chapter 8584 are public executive or administrative functions involving discretion and are not those “of a mere trustee of a fund or property, or a director or corporator in the execution of a franchise or other private duty.” State ex rel. Bisbee v. Drew, 17 Fla. 67, text 84; 6 R. C. L. 151; 7 R. C. L. 1048; 12 R. C. L. 1001-1008; 18 R. C. L. 196; 19 Stand. Ency. Proc. 174.
Three cases are relied on in the main opinion, viz: State ex rel. New Orleans Canal & Banking Co. v. Heard, 47 La. Ann. 1679, 18 South. Rep. 746; People ex rel. Attorney General v. Salomon, 54 Ill. 39, and County Commissioners of Franklin County v. State ex rel. Patton, 24 Fla. 55, 3 South. Rep. 471, citing Jones v. Black, 48 Ala. 540. The Florida and other eases are not in accord with State ex rel. New Orleans Canal & Banking Co. v. Heard, 47 La. Ann. 1679, 18 South. Rep. 746. In People ex rel. Attorney General v. Salomon, 54 Ill. 39, the proceeding was for contempt in not obeying a peremptory writ of mandámus issued against a purely ministerial officer whose duty was merely ministerial and incidental and who had no responsibility that could be affected by the statute asserted to be unconstitutional; so it is in the class with County Commissioners of Franklin County v. State ex rel. Patton, 24 Fla. 55, 3 South. Rep. 471, and is not authority in this case. State ex rel. Russell v. Barnes, 25 Fla. 75, text 85, 5 South. Rep. 698. See McGann v. People ex rel. Coffeen, 194 Ill. 526, text 549, 62 N. E. Rep. 941. See also Commonwealth v. James, 133 Pa. St. 480, 19 Atl. Rep. 960; Threadgill v. Cross, 26 Okla. 403, 109 Pac. Rep. 558. In Jones v. Black, 48 Ala. 540, the relators who were citizen electors who were “mere volunteers” asserted the unconstitutionality of the statute.
*614“The Constitution, contemplating the grant of limited powers, and distributing them among various functionaries — and the State governments, with their functionaries, being also clothed with limited powers, subordinate to those granted to the general government — whenever any question arises as to the exercise of any power by any of these functionaries under the state or federal government, it is of necessity that such functionaries must, in the first instance, decide upon the constitutionality of the exercise of such power. It may arise in the course of the discharge of the functions of any one, or of all, of the great departments of government, the executive, the legislative, and the judicial. The officers of each of these departments are equally bound by their oaths of office to support the Constitution of the United States, and are therefore conscientiously bound to abstain from all acts which are inconsistent with it. Whenever, therefore, they are required to act in a case not hitherto settled by any proper authority, these functionaries must, in the first instance, decide each for himself whether, consistently with the Constitution, the act can be done.” 1 Story on the Constitution (5th Ed.) pp. 273-274.
A public official, whose duties are merely of a ministerial nature, and are so subordinate in character that no injury or responsibility can possibly result to him by complying with the terms of a statute the constitutionality of which is questionable, or whose duties are merely ministerial and incidental to the main purposes of the statute, and no violation of duty can be imputed to him by reason .of his obedience to the statute, may not be entitled to raise the question of the unconstitutionality of the statute. See County Commissioners of Franklin County v. State ex rel. Patton, 24 Fla. 55, 3 South. Rep. 471; People ex rel. State Board of Equalization v. Pitcher, 61 Colo. 149, 156 *615Pac. Rep. 812, Ann. Cas. 1918D 1185; City and County of Denver v. Board of Com.’rs of Adams County, 33 Colo. 1, 77 Pac. Rep. 858; Capito v. Topping, 65 W. Va. 587, 64 S. E. Rep. 845, 22 L. R. A. (N. S.) 1089; State ex rel. Cruse v. Cease, 28 Okla. 271, 114 Pac. Rep. 251; State ex rel. Fooshe v. Burley, 80 S. C. 127, 61 S. E. Rep. 255; Commonwealth v. James, 135 Pa. St. 480, 18 Atl. Rep. 950; Board of Education of City of Ft. Scott v. Davis, 87 Nan. 286, 123 Pac. Rep. 885. But where a public officer acts on his own responsibility and will violate his oath of office to support the constitution and will jeopardize the interests of the State or of the public, or may otherwise render himself liable, as for a breach of duty or for a disregard of responsibility, if he performs some act or refrains from performing some act in compliance with the requirements of the main-purpose of a statute supposed to be unconstitutional, he should in justice to himself and in the interest of the State, be entitled to raise the question of- the constitutionality of the statute, as a defense to a mandamus proceeding to compel him to perform such act in compliance with the statute. This has been the rule in this State. See State ex rel. Russell v. Barnes, 25 Fla. 75, 5 South. Rep. 698; State ex rel. Willie v. Barnes, 22 Fla. 8; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433; State ex rel. University of Utah v. Candland, 36 Utah 406, 104 Pac. Rep. 285, 140 Am. St. Rep. 834, 24 L. R. A. (N. S.) 1260; Payne v. Staunton, 55 W. Va. 202, 46 S. E. Rep. 297, 2 Ann. Cas. 74; Van Horn v. State, 46 Neb. 62, 64 N. W. Rep. 365, text 372; State ex rel. Davis-Smith Co. v. Clausen, 65 Wash. 156, 117 Pac. Rep. 1101, 37 L. R. A. (N. S.) 464; Woodall v. Darst, 71 W. Va. 350; 77 S. E. Rep. 254, Ann. Cas. 1914B, 1278; 12 C. J. 765; 6 R. C. L. 92; State ex rel. Hubbard v. Holmes, 53 Fla. 226, 44 South. Rep. 179; Threadgill v. *616Cross, 26 Okla. 403, 109 Pac. Rep. 558; 52 L. R. A. (N. S.) 415; 23 L. R. A. (N. S.) 1160; 37 L. R. A. (N. S.) 466.
Under the constitution the Governor is vested with “the supreme executive power of the State;” and the Attorney General and State Treasurer are “administrative officers of the executive department.” Secs. 17 and 20. Art. IV. See also See. 6, Art. IV; State ex rel. Bisbee v. Drew, 17 Fla. 67, 18 R. C. L. 199.
The Governor, State ■ Treasurer and Attorney General are among the highest officers of the executive department of the State government, and their duties are not ministerial. They are by Chapter 8584, Acts of 1921, charged with administrative functions and duties as a State ‘ ‘ Board of Equalizers, ’ ’ which duties are not of a subordinate ministerial character to be performed under the authority or direction of other superior officers, but the duties are executive or administrative in their nature of obviously vast import in the State government involving discretion and responsibility of a high order to be exercised by such State officers on their own responsibility .and judgment under their oaths of office with direct responsibility to the people of the State. The decided eases in this State, as above cited, authorize such officers to set up the unconstitutionality of a statutory provision in defense to a mandamus to enforce the performance of adminr istrative functions under an enactment averred to be unconstitutional. This is necessary to protect the interests of the State. See State ex rel. Hubbard v. Holmes, 53 Fla. 226, 44 South. Rep. 179; State ex rel. Miller v. Leach, 33 N. Dak. 513, 157 N. W. Rep. 492; 12 C. J. 765. The question may be presented by motion to quash or by answer. Woodall v. Darst, 71 W. Va. 350, 77 S. E. Rep. 264. In many cases unless the *617validity of a statute is challenged by an officer, the question cannot be presented to or decided by the courts, and the State suffers in consequence. The respondents are not invoking the Act of 1921, therefore they are not estopped as in Outagamie County v. Zuehlke, 165 Wis. 32, 161 N. W. Rep. 6, and similar cases. Compare 124 Md. 502, 92 Atl. 1066; 12 C. J. p. 770, sec, 193; 8 Cyc. 792.
Mandamus lies only when there is no other adequate remedy and the relator has a clear legal right to enforce and the respondent has a clear legal duty, not involving discretion, to perform the act or function to be com-, manded by the writ. State ex rel. Ellis v. Atlantic Coast Line R. Co., 53 Fla. 650, 44 South. Rep. 213; McGann v. People ex rel. Coffeen, 194 Ill. 526, 62 N. E. Rep. 941; Throop on Public Officers, sec. 815.
If the statutory provision prescribing the act or function that is here sought, to be enforced manifestly, is or reasonably may be violative of organic law, neither the right of the relator to have the act performed nor the duty -of the respondents to perform the act or function is clear. MeGann v. People ex rel. Coffeen, 194 Ill. 526, text 549, 62 N. E. Rep. 941. The Governor and Attorney -General, under their constitutional oaths of office, should see that the valid statutes of the State are executed. They cannot be required to execute an unconstitutional statute; therefore it is their duty to test the validity of statutes when they consider them invalid. ;. ,,,
If the statutory provision is unconstitutional,, the' voluntary performance' or the judicial enforcement of the-¿re-' scribed, act or function would be unauthorized -if not-illegal. An unconstitutional statutory-provision'is a legislative en'actment'that'is forbidden by the constitution.' It is not a law and the courts will not enforce it. If the eñ-.
*618actment is unconstitutional, it is void ah initio, and should not be executed by State officers or enforced by the courts.
Mandamus cannot legally be invoked to enforce the performance of an unauthorized or an illegal act or function. State ex rel. Walker v. Stewart, 49 Fla. 259, 38 South. Rep. 600; State ex rel. Edwards v. County Commissioners of Sumter Co., 22 Fla. 1; State ex rel. Norman v. D ’Alemberte, 30 Fla. 545, 11 South. Rep. 905; McKinnon v. State ex rel. Davis, 70 Fla. 561, 70 South. Rep. 557; McDermott v. Dinnie, 6 N. Dak. 278, 69 N. W. Rep. 294; State ex rel. Bloxham v. Gibbs, 13 Fla. 55. Nor to enforce a doubtful right. Tampa Water Works Co. v. State ex rel. City of Tampa, 77 Fla. 705, 82 South. Rep. 230; McGann v. People ex rel. Coffeen, 194 Ill. 526, text 549, 62 N. E. Rep. 941.
The following quotation indicates that in the Federal Supreme Court the interest must be personal and not official: “The power of a public officer to question the constitutionality of a statute as an excuse for refusing to enforce it has often been assumed, and sometimes directly decided, to exist. In any event, it is a purely local question, and seems to have been so treated by this court in Huntington v. Worthen, 120 U. S. 97, 101. Different considerations, however, apply to the jurisdiction of this court, which we have recently held can only be invoked by a party having a personal interest in the litigation. It follows that he cannot sue out a writ of error in behalf of third persone.” Smith v. Indiana, 191 U. S. 138, text 148, 24 Sup. Ct. Rep. 51; Governor of State of Indiana v. Dye, 231 U. S. 250, 34 Sup. Ct. Rep. 92; 18 R. C. L. 113; Braxton County Court v. State of West Virginia ex rel. State Tax Commissioners, 208 U. S. 192, 28 Sup. Ct. Rep. 275.
*619As the constitutional validity of sections 6 and 7 of Chapter 8584, Acts of 1921, is not discussed in the majority opinion, it will not be discussed here.
West, J., concurs.